DETAILED ACTION
Applicant has amended claims 1, 31, 33 in the field amendment on 2/18/22. Claims 1-26, 31-34 are pending in this office action.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-26, 31-34 have been considered but are moot in new ground of rejection.
Applicant argued that the prior arts of the record do not teach the amended claims.  In response to applicant’s argument, claims are rejected in a new ground of rejection.
In addition, Applicant argued that the prior arts do not teach:
 dynamically allocating individual queues of the message queues to individual processors associated with an intake phase of the query processing scheme; and
at the end of each time window, to pass, for processing, the messages collected by the processor during that time window to one or more processors associated with a processing phase of the query processing scheme.
Examiner respectfully disagrees.
Grant teaches the claimed limitations:
“dynamically allocating individual queues of the message queues to individual processors associated with an intake phase of the query processing scheme” as  dynamically distributing queues of message queues to partitions of repository (col. 10, lines 1-20) e.g., the number of queues M can be adjusted (e.g., 
“at the end of each time window, to pass, for processing, the messages collected by the processor during that time window to one or more processors associated with a processing phase of the query processing scheme” as at over a specified period of time as the end of each time window, to pass segments as messages identified by the queue management component that is not the processor during the specified period of time to be redistributed to a partition that is not one or more processors (fig. 10, col. 19, lines 3-40; col. 8, lines 50-67).  The segments as messages are redistributed or distributed by the queue management component (col. 2, lines 5-20) associated with processing request of repository (fig. 10) or  processing data or query partitions of repository (col. 13, lines 15-40). 
In particularly, in fig. 10, at 1002, a request for re-delivery of data segments of a data stream(s) sent to the partition over a specified period of time can be received from 
    At 1004, one or more data segments associated with the specified period of time in relation to the partition can be identified.  The queueing system can perform a recovery-related operation to identify the one or more data segments that were sent (e.g., previously transmitted) to the partition during the specified period of time.
At 1006, the one or more data segments can be distributed (e.g., re-distributed) to the partition.  The queue component re-deliver the one or more data segments over the specified period of time to the partition of the repository (col. 19, lines 4-40).
In this case, the processing request of repository or the processing data of repository or query partitions of repository is represented as a processing phrase of the query processing scheme.
Hotta teaches the claimed limitations:
“at the end of each time window, to pass, for processing, the messages collected by the processor during that time window to one or more processors” as when all of the messages belonging to the specific transaction have become complete as at the end of time window, the binding processor 109 outputs all messages from its queue to the data processor 117 (step S35). The steps S31 to S35 are repeated until the binding processor 109 stops its processing or the termination of the processing is instructed (step S37) (fig. 9, paragraph 42).	In particularly, when the message allocation unit 103 receives, from the message receiving unit 101, the message received by the message receiving unit 101, the message allocation unit 103 temporarily stores the received message into the allocation queue 1031.  The message 
Vander teaches the claimed limitation:
 “allocating individual queues of the message queues to individual processors associated with an intake phase of the query processing scheme” as distributing streams of sources to indexers of servers executed by processors (fig. 2, paragraphs 41, 51, 53-54).  The indexers of servers executed by processors are associated with the forwarder or forwarders 101 of the data intake and query system 145 (fig. 2, paragraph 51).  The forwarder or forwarders of the data intake and query system 145 is represented as an intake phase of the query processing scheme. The streams of sources are not individual queues of the message queues.
As discussed above the prior arts teach the above limitations of independent claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-11, 14-16, 18-21, 24-26, 31, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Granstrom et al (or hereinafter “Gran”) (US 8924476) in view of Kaufmann et al (or hereinafter “Ka”) (US 20160156579), Hotta et al (or hereinafter “Hotta”) (US 20090292810), and Vander Broek (or hereinafter “Vander”) (US 20150213631).
As to claim 1, 31, 33, Gran teaches a method comprising or a system comprising: a data store including computer-executable instructions; and one or more processors configured to execute the computer-executable instructions, wherein execution of the computer-executable instructions causes the system to (fig. 11, col. 21, lines 5-60 ) or non-transitory computer-readable media including computer-executable instructions that, when executed by a computing system, cause the computing system to (fig. 11, col. 21, lines 5-60):
“receiving a query including criteria for identifying search results from a set of data comprising messages published to a publish-subscribe messaging system” as receiving a request or query including information, including the stream ID as criteria that can enable the partitions of the repository as criteria (fig. 4, col. 12, lines 60-67; col. 13, lines 1-5; col. 5, lines 50-67; col. 6, lines 1-20) for identifying search ; 
“defining,  a query processing scheme for obtaining and processing the set of data, the query processing scheme including a dynamic allocation of processors to process the messages to identify the search results” as defining a query processing structure (fig. 1) that includes client, component 116, 102, queue component 110, and queue management component 112  (col. 5, lines 30-67; col. 6, lines 1-25)  for obtaining and processing the set of data (col. 7, lines 15-67) and the query processing structure (fig. 1) includes dynamic allocation of partitions e.g., redistribute one or more data segments to the partition (fig. 9, col. 18, lines 50-65) to process segments to identifying results (abstract, fig. 4, col. 12, lines 5-67). Partitions are not processors,
“wherein defining the query processing scheme comprises: determining a number of messages queues on the publish-subscribe messaging system in which the messages are placed” as defining a query schema (fig. 3) includes determining a number of messages queues on adjusting a number of messages queues on the publish-subscribe messaging system in which the messages are placed (col. 5, lines 50-67; col. 6, lines 1-20; col. 11, lines 35-67);
“dynamically allocating individual queues of the message queues to individual processors associated with an intake phase of the query processing scheme” as dynamically distributing queues of message queues to partitions of repository (col. 10, lines 1-20) e.g., the number of queues M can be adjusted (e.g., increased, decreased) based at least in part on (e.g., in response to) a change (e.g., increase, decrease) in the number of partitions N of the repository.  For example, a queue management component can modify the number of queues M of the queue component 300 in response to a change in the number of partitions N of the repository (col. 11, lines 54-60), re-delivery or redistributing data segments from queues to partitions over a period of time such as time window, such as, for example, a day, a week, a month (abstract, col. 6, lines 59-67; col. 18, lines 20-67).  A day that includes 24 hours, a week that includes 7 days or a month that includes 30 days is represented as a plurality of time windows.  The partitions of repository is associated with a request of the repository (fig. 10, col. 19, lines 4-40). 
The partitions are not processors and the request is not an intake phrase of the query processing scheme,
“wherein allocation of a queue to a processor instructs the processor to repeatedly collect messages from its allocated queue over a plurality of time windows of a specified duration” a queue management component instructs  a queue component (col. 4, lines 24-34)  to re-delivery or redistributing data segments from its queues to partitions over a  period of time such as time window, such as, for example, a day, a week, a month as time windows of stream expiry times of data streams (abstract, col. 6, lines 59-67; col. 18, lines 20-67).  The queue component that can include a set of queues to facilitate distribution of data segments of data streams to partitions of a repository (fig. 3, col. 2, lines 50-67).   The queue management component is not a specified duration; 
In particularly, the repository can include a plurality of partitions that respectively can store data segments of a data stream based at least in part on a randomizing function.  The repository can store each of the data streams for a defined period of time (e.g., time window, such as, for example, a day, a week, a month, etc.) based at least in part on a stream expiry time of a data stream.  The repository can identify (e.g., determine, calculate) stream expiry time for a data stream based at least in part on a time when the last segment for the data stream was received by the repository (col. 6, lines 59-67), and 
“at the end of each time window, to pass, for processing, the messages collected by the processor during that time window to one or more processors associated with a processing phase of the query processing scheme” as at over a specified period of time as the end of each time window, to pass segments as messages identified by the queue management component that is not the processor during the specified period of time to be redistributed to a partition that is not one or more processors (fig. 10, col. 19, lines 3-40; col. 8, lines 50-67).  The segments as messages are redistributed or distributed by the queue management component (col. 2, lines 5-20) associated with processing request of repository (fig. 10) or  processing data or query partitions of repository (col. 13, lines 15-40). 
In particularly, in fig. 10, at 1002, a request for re-delivery of data segments of a data stream(s) sent to the partition over a specified period of time can be received from 
    At 1004, one or more data segments associated with the specified period of time in relation to the partition can be identified.  The queueing system can perform a recovery-related operation to identify the one or more data segments that were sent (e.g., previously transmitted) to the partition during the specified period of time.
At 1006, the one or more data segments can be distributed (e.g., re-distributed) to the partition.  The queue component re-deliver the one or more data segments over the specified period of time to the partition of the repository (col. 19, lines 4-40).
In this case, the processing request of repository or the processing data of repository or query partitions of repository is represented as a processing phrase of the query processing scheme; and 
“executing the query based on the query processing scheme” as executing the query based on the structure (figs. 1, 3-4, 7; col. 17, lines 10-35).
Gran does not explicitly teach the claimed limitations:
processors;  
allocation of a queue to a processor; one or more processors; 
intake phrase of the query processing scheme; 
a specified duration.
Ka teaches the claimed limitations:
“a plurality of time windows of a specified duration” as a plurality of time windows of a specified duration (paragraph 114);
collect messages over a plurality of time windows of a specified duration” as collect messages over a plurality of time windows of a specified duration (paragraphs 81, 114).
Gran, Ka teach a method for distributing messages to a device.  These references are in the same field with application’s endeavor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Ka’s system to Gran’s system in order to  allow the recipient to review messages that are of a similar type at the same time and further to improve categorization of message or  classification messages in the message queue during time period for searching/retrieving message efficiently.
Hotta teaches the claimed limitations:
“processors” as binding processors 109, 111, 113 (fig. 5, paragraph 35);
“a dynamic allocation of processors” as the message binding processing apparatus includes the message allocation unit 103 that dynamically allocates messages in the allocation queue 1031 to processors 109, 111, 113 to process messages (figs. 5, paragraphs 34-36).  The allocating of messages to the processors 109, 111, 113 is performed dynamically when allocation rule is changed (paragraphs 40, 43-44);
“the query processing scheme including a dynamic allocation of processors to process the messages” as the message binding processing apparatus includes the message allocation unit 103 that dynamically allocates messages in the allocation queue 1031 to processors 109, 111, 113 to process messages (figs. 5, 
 “wherein allocation of a queue to a processor instructs the processor to repeatedly collect messages from its allocated queue over a plurality of time windows” as allocation of a queue 1031 to a processor 109 (fig. 5 , paragraphs 34-36),  based on a rule change notification that includes the allocation rule, instructs the processor 109 repeatedly collect messages from its allocated queue 1091  over completion of processing of messages in allocation queue 1031 or a timing the processing is terminated that is not the plurality of time windows (fig. 7, paragraph 39).
For example, the binding processor 109 identifies messages to be outputted to other binding processors based on the allocation rule after the change among the messages stored in the binding queue 1091 (step S45)  (figs. 9-10, paragraphs 40, 43-44). 
In particularly, The message allocation unit 103 reads out one message from the allocation queue 1031 in an order of receiving the message (FIG. 7: step S11), and identifies one binding processor, which should process the read message, based on the data concerning the allocation rule, which is stored in the allocation rule storage 105, and the transaction ID included in the read message (step S13).    Then, the message allocation unit 103 outputs the read message to the identified binding processor (step S15).  The processing of the steps S11 to S15 is repeated until a timing the processing is terminated (step S17) (paragraph 39).
The  message allocation unit 103 that has an allocation queue 1031 temporarily storing messages received by the message receiving unit 101, and allocates messages 
“at the end of each time window, to pass, for processing, the messages collected by the processor during that time window to one or more processors” as when all of the messages belonging to the specific transaction have become complete as at the end of time window, the binding processor 109 outputs all messages from its queue to the data processor 117 (step S35). The steps S31 to S35 are repeated until the binding processor 109 stops its processing or the termination of the processing is instructed (step S37) (fig. 9, paragraph 42).	In particularly, when the message allocation unit 103 receives, from the message receiving unit 101, the message received by the message receiving unit 101, the message allocation unit 103 temporarily stores the received message into the allocation queue 1031.  The message received from the binding processors 109 to 113 is also stored into the allocation queue 1031.  Then, the message allocation unit 103 reads out one message from the allocation queue 1031 in an order of receiving the message (FIG. 7: step S11), and identifies one binding processor, which should process the read message, based on the data concerning the allocation rule, which is stored in the allocation rule storage 105, and the transaction ID included in the read message (step S13).  This processing has been explained above.  Then, the message allocation unit 103 outputs the read message to the identified binding processor (step S15).  The processing of the steps 
Gran, Hotta teach a method for distributing messages to one or more nodes or devices.  These references are in the same field with application’s endeavor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Hotta’s system to Gran’s system in order to  instruct a specific binding processing unit to stop after the respective binding processing unit outputs the messages to the message allocation unit and further to  simply carry out the message binding processing without leakage of the messages during a predetermined period before and after the stopping or adding.
Vander teaches the claimed limitation:
 “allocating individual queues of the message queues to individual processors associated with an intake phase of the query processing scheme” as distributing streams of sources to indexers of servers executed by processors (fig. 2, paragraphs 41, 51, 53-54).  The indexers of servers executed by processors are associated with the forwarder or forwarders 101 of the data intake and query system 145 (fig. 2, paragraph 51).  The forwarder or forwarders of the data intake and query system 145 is represented as an intake phase of the query processing scheme. The streams of sources are not individual queues of the message queues.
“collect messages from its allocated queue over a plurality of time windows” as collect machine data and other data from data sources over a plurality of time periods as a plurality of time windows (fig. 1, paragraphs 44, paragraphs 51-52).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Vander’s teaching of distributing data stores or streams to indexers of servers executed by processors associated with the forwarder or forwarders 101 of the data intake and query system 145  to Gran’s system in order to quickly find events containing the keyword without having to examine again each individual event, thereby greatly accelerating keyword searches (paragraph 60), to provide search and data analysis functionality to a user in gaining a better understanding of the performance and security of an enterprise organization's information technology infrastructure (paragraph 32) and further to enable parallel searching of events in response to a query initiated by a user or within an enterprise network environment (paragraph 62).

As to claim 2, Gran teach the claimed limitation “wherein each time window is a predetermined length of time” as a time window is a day, a week or a month (abstract, col. 6, lines 55-67; col. 18, lines 20-67).

As to claim 3, Gran, Hotta, Vander teach the claimed limitation “wherein the processors are included within one or more worker node computing devices, and wherein allocating the individual queues to the individual processors comprises allocating the individual queues to individual execution environments on the one or 

As to claim 4, Gran, Hotta and Vander teach the claimed limitation “wherein the  processors are included within one or more worker node computing devices, and wherein dynamically allocating individual queues of the message queues to individual processors comprises evenly allocating the individual queues among the one or more worker node computing devices” as the processors are included in servers as storage nodes (Hotta: fig. 5, paragraphs 37, 40) and wherein dynamically allocating individual queues of the message queues to individual partitions comprises evenly distributing the  queues among the storage nodes  ( Gran: col. 11, lines 35-67; Hotta: paragraphs 43-44; Vander: fig. 2, paragraphs 41, 51, 53-54).

As to claim 5, Gran, Hotta and Vander teach the claimed limitation “wherein a number of the processors is equal to a number of the message queues, and wherein dynamically allocating individual queues to individual processors comprises allocating a single queue to each processor” as a number of the partitions is equal to a number of the queues, and wherein dynamically allocating individual queues to individual partitions comprises allocating a queue to each partition (Gran: col. 11, lines 35-67) and 

As to claim 6, Gran, Hotta and Vander teach the claimed limitation “wherein a number of the processors is less than a number of the message queues, and wherein dynamically allocating individual queues to individual processors comprises allocating multiple queues to each of the processors” as  a number of the partitions is less than a number of the queues, and wherein dynamically allocating individual queues to individual partitions comprises allocating multiple queues to each of the partitions (Gran: fig. 3, col. 11, lines 35-67) and  dynamically allocating  transactions to individual processors comprises allocating multiple messages to each of the processors (Hotta: paragraphs 34-36; Vander: fig. 2, paragraphs 41, 51, 53-54).

As to claim 7, Gran, Hotta and Vander teach the claimed limitation, wherein at least two of the processors are implemented within a common worker node computing device” as two partition are executed within a device (Gran: fig. 1, col. 5, lines 50-67; col. 6, lines 1-40) and processors (Hotta: fig. 5, paragraphs 40, 43-44; Vander: fig. 2, paragraphs 41, 51, 53-54).

 As to claim 8, Gran, Hotta and Vander teach the claimed limitation “wherein each of the processors is implemented within a different worker node computing device” as each of the partitions is implemented within a different devices (Gran: fig. 1, col. 5, 

As to claim 9, Gran and Vander teach the claimed limitation “wherein the set of data corresponds to a topic of the publish-subscribe messaging system” as events corresponds to a field of the publish-subscribe messaging system (Vander: abstract, paragraphs 5-6; Gran: fig. 12, col. 21, lines 30-67; col. 22, lines 1-25).

As to claim 10, Gran, Hotta and Vander teach the claimed limitation “wherein the set of data corresponds to a topic of the publish-subscribe messaging system, and wherein determining the number of messages queues on the publish-subscribe messaging system in which the messages are placed comprises querying the publish-subscribe messaging system for identifying information of one or more message queues corresponding to the topic” as the set of data corresponds to a query of the publish-subscribe messaging system, and wherein determining the number of messages queues on the publish-subscribe messaging system in which the messages are placed comprises querying the publish-subscribe messaging system for identifying information of one or more message queues corresponding to the query that is not  topic (Gran: fig. 12, col. 21, lines 30-67; col. 22, lines 1-25; Hotta: fig. 5, paragraph 37) and identifying events corresponding to field as topic (Vander: abstract, paragraphs 5-6).  

As to claim 11, Gran, Hotta and Vander teach the claimed limitation “wherein the set of data corresponds to a topic of the publish-subscribe messaging system, wherein 

As to claim 14, Gran, Hotta and Vander teach the claimed limitation “wherein the processors correspond to a first set of processors, and wherein defining the query processing scheme further comprises dynamically allocating a second set of processors  (Vander: fig. 2, paragraph 51).

As to claim 15, Gran, Hotta and Vander teach the claimed limitation “wherein the processors correspond to a first set of processors, wherein defining the query processing scheme further comprises dynamically allocating a second set of processors as associated with the processing phase by parsing messages collected by the processors of the first set of processors to identify information responsive to the query, and wherein the second set of processors includes at least one  processor of the first set of processors” as partitions correspond to a first set of partitions, wherein defining the query processing scheme further comprises dynamically allocating a second set of partitions as processing partitions by parsing messages collected by the partitions of the first set of partitions to identify information responsive to the query, and wherein the 

As to claim 16, Gran, Hotta and Vander teach the claimed limitation “wherein the processors correspond to a first set of processors, wherein defining the query processing scheme further comprises dynamically allocating a second set of processors as associated with the processing phase by parsing messages collected by the processors of the first set of  processors to identify information responsive to the query, and wherein the second set of processors includes at least one processor of the first set of processors and at least one other processor” as defining the query processing scheme further comprises dynamically allocating a second set of partitions as processing partitions by parsing messages collected by the partitions of the first set of partitions to identify information responsive to the query, and wherein the second set of partitions includes at least one partition of the first set of partitions and at least one other partition   (Gran: fig. 12, col. 21, lines 30-67; col. 22, lines 1-25), processors of servers (Hotta: fig. 5, paragraph 37) and distributing data stores or streams to indexers of servers executed by processors (Vander: fig. 2, paragraphs 41, 51, 53-54).  The indexes are associated with the forwarder or forwarders 101 of the data intake and 

As to claim 17, Gran, Hotta and Vander teach the claimed limitation “  wherein the processors correspond to a first set of processors, wherein defining the query processing scheme further comprises dynamically allocating a second set of processors to parse the messages collected in the individual queues during each time window to identify the search results, wherein the second set of processors includes at least one processor of the first set of processors and at least one other processor, and wherein the at least one other processor is identified based at least in part on identifying a worker node computing device that implements both the at least one processor of the first set of processors and the at least one other processor” as partitions correspond to a first set of partitions, wherein defining the query processing scheme further comprises dynamically allocating a second set of partitions to parse the messages collected in the individual queues during each time window to identify the search results, wherein the second set of partitions includes at least one partition of the first set of partitions and at least one other partition, and wherein the at least one other partition is identified based at least -4-Application No.: 15/665339 Filing Date:July 31, 2017 in part on identifying a node that implements both the at least one partition of the first set of partitions and the at least one other partition (Gran: fig. 12, col. 21, lines 30-67; col. 22, lines 1-25) and processors of servers (Hotta: fig. 5, paragraph 37; Vander: fig. 2, paragraphs 41, 51, 53-54).



As to claim 19, Gran, Hotta and Vander teach the claimed limitation wherein the processors correspond to a first set of processors, wherein defining the query processing scheme further comprises: dynamically allocating a second set of processors to parse the collected messages to identify one or more results; and dynamically allocating a third set of processors to aggregate the one or more results into an aggregate result, wherein the third set of processors is selected according to a grouping criteria of the query” as dynamically allocating a second set of partitions to parse the messages to identify one or more results; and dynamically allocating a third set of partitions to aggregate the one or more results into an aggregate result, wherein the third set of partitions is selected according to a grouping criteria of the query (Gran: 

As to claims 20-21, Gran, Hotta and Vander teach the claimed limitation “  further comprising identifying, from the criteria, that the query is directed to data on the publish-subscribe messaging system based at least in part on the criteria of the query” as  identifying, from the criteria, that the query is directed to data on the publish-subscribe messaging system based at least in part on the criteria of the query (Gran: fig. 12, col. 21, lines 30-67; col. 22, lines 1-25; Vander: fig. 2, paragraphs 41, 51, 53-54; Hotta: paragraph 3).

As to claim 24, Gran, Hotta and Vander teach the claimed limitation, wherein “the messages are associated with a topic on the publish-subscribe messaging system, wherein the method further comprising transmitting the search to the publish-subscribe messaging system as messages for a second topic”  as events are associated with field on the system and transmitting the search results as events to the system for a field (Gran: fig. 12, col. 21, lines 30-67; col. 22, lines 1-25; Hotta: paragraph 3) and events corresponds to a field of the publish-subscribe messaging system (Vander: abstract, paragraphs 5-6).

As to claim 25, Gran and Vander teach the claimed limitation, wherein the publish-subscribe messaging system queues the messages for delivery to indexers that index data within the messages” as the publish-subscribe messaging system queues 

As to claim 26, Gran and Vander teach the claimed limitation” wherein the publish-subscribe messaging system queues the messages for delivery to indexers that index data within the messages, and wherein the indexers place indexed data generated from the messages within a common storage also accessible to the processors” as  the publish-subscribe messaging system queues the messages for delivery to indexers that index data within the messages, and wherein the indexers place indexed data generated from the messages within a common storage also accessible to the partitions (Vander: fig. 2, paragraphs 238, 51-54, 75-76).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gran in view of Ka, Hotta and Vander and further in view of Cho et al (or hereinafter “Cho”) (US 20170262551).
As to claim 12, Gran does not explicitly teach the claimed limitation, wherein defining the query processing scheme further comprises: transmitting a request for a number of processors used to execute the query to a workload advisor computing device; -3-Application No.: 15/665339 Filing Date:July 31, 2017 receiving a response from the workload advisor computing define indicating a permitted number of processors to be used to execute the query; and identifying the processors based at least partly on the permitted number of processors.  Cho teaches in response to a request, the load balancer selects a number of nodes that includes number of partitions for executing a query  (paragraphs 44, 105-107) and 

As to claim 13, Gran does not explicitly teach the claimed limitation wherein defining the query processing scheme further comprises: transmitting a request for a number of processors used to execute the query to a workload advisor computing device; receiving a response from the workload advisor computing define indicating a permitted number of processors to be used to execute the query; and identifying the processors based on at least partly the permitted number of processors, wherein the processors are further identified based on information indicating individual worker node computing devices that implement individual processors of the processors.  Cho teaches in response to a request, the load balancer selects a number of nodes that includes number of partitions for executing a query  (paragraphs 44, 105-107) and identifying partitions based on the number partitions (paragraphs 49-50).  Hotta teaches processors of server (fig. 5, paragraphs 37, 40).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Hotta’s teaching and Cho’s teaching to Gran’s system in order to ensure that the user is allowed to access each document such that the partial results and combined results . 

Claims 22-23, 32, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Gran in view of Ka, Hotta and Vander  and further in view of  Liu et al (or hereinafter “Liu”) (US 20130246608).
As to claim 22, Gran, Vander and Hotta teach the claimed limitation comprising transmitting search results generated from a collection of messages to a data destination and, subsequent to transmitting the search results search results generated from the collection of messages, transmitting an acknowledgement of each message within the collection of messages to the publish-subscribe messaging system” as transmitting search results generated from a collection of queries to the destination (Vander: paragraphs 46, 62-63; Hotta: paragraph 3, paragraphs 3, 40; Gran: abstract ).  Gran does not explicitly teach the claimed limitation transmitting an acknowledgement of each message within the collection of messages to the publish-subscribe messaging system.   Hotta teaches output a change notification including data concerning the allocation rule after the change, to the respective binding processing units.  In such a case, when receiving the change notification, the respective binding processing units identifies messages to be allocated to other binding processing units (paragraph 58). Liu teaches   FIG. 6 the coordinator node receives 600 a notification from a site node.  For example, the notification is sent by a site during step 508 of FIG. 5.  The coordinator node broadcasts 602 to the sites a request message requesting current local sums of the sites.  The coordinator node receives 604 a message from each site containing its 

As to claim 23, Gran, Vander and Hotta teach the claimed limitation comprising transmitting search results generated from a collection of messages to a data destination and, subsequent to transmitting the search results search results generated from the collection of messages” as transmitting search results generated from a collection of queries to the destination (Vander: paragraphs 46, 62-63; Hotta: paragraphs 3, 37; Gran: abstract ).  Gran does not explicitly teach the claimed limitation: transmitting an acknowledgement of each message within the collection of messages to the publish-subscribe messaging system, wherein transmitting the acknowledgement of each message within the -5-Application No.: 15/665339 Filing Date:July 31, 2017 collection of messages to the publish-subscribe messaging system comprises instructing processors that collected each message within the collection of messages to transmit acknowledgements for each message to the publish-subscribe messaging system.  Hotta teaches output a change notification including data concerning the allocation rule after the change, to the respective binding processing 

As to claims 32, 34, Gran, Vander and Hotta teach the claimed limitation wherein execution of the computer-executable instructions causes the computing system to transmit search results generated from a collection of messages to a data destination and, subsequent to transmitting the search results search results generated from the collection of messages” as transmitting search results generated from a collection of queries to the destination (Vander: paragraphs 46, 62-63; Hotta: paragraphs 3, 41-43; .




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 










Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042.  The examiner can normally be reached on (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/             Primary Examiner, Art Unit 2169